Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 5-7 are pending.
Claims 1, 5, and 6 were amended.
Claims 2-4 were cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1 and 7, Carta discloses all of the limitations of the claim but does not teach or fairly suggest “a strap having a primary end and a secondary end, said primary end being coupled to said front side of said central member, said strap being oriented collinear with said central member, said central member being positioned behind the headrest post, said strap being extended in front of the headrest post; and a mating member being coupled to said front side of said central member, said mating member being spaced from said primary end of said strap, said secondary end of said strap releasably engaging said mating member wherein said strap is configured to couple said central member to the headrest post.” Chiang is relied upon to teach curved cushions but does not remedy the deficiencies of Carta. Claim 1 and 7 are therefore allowed. Claims 5 and 6 are also allowed since the claims require all of the limitations of the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/15/2021